PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
DAHNE et al.
Application No. 16/096,191
Filed: 24 Oct 2018
For: METHOD FOR COLOURING HAIR INCLUDING PRETREATMENT
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 15, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of February 10, 2021, which set a shortened statutory period for reply of three months.  No extensions of time under 37 CFR 1.136(a) were timely obtained.  Accordingly, the application became abandoned on May 11, 2021.  A Notice of Abandonment was mailed on September 13, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $1360.00, and the submission required by 37 CFR 1.114; (2) the petition fee of $2100.00; and (3) a proper or an adequate statement of unintentional delay.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1480.00 extension of time fee submitted on November 15, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request.

Telephone inquiries concerning this decision should be directed to the Selena Hamilton at(571) 272-8825. 









This application is being referred to Technology Center Art Unit 1611 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.



/LIANA S WALSH/Lead Paralegal Specialist, OPET